DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbas (US 2007/0020032 A1).
Re: Claim 1, Abbas discloses the claimed invention including A system for dispensing a personal care fluid, the system comprising:
a dispenser comprising:
a dispenser body (4) comprising a refill cavity having a top end (Fig. 5);
a dispenser lid (8) (Fig. 3); and
a pump sub-system (24) mounted to the dispenser lid, the pump sub-system comprising a first dip tube (26), a dispensing orifice, and a pump (Fig. 4a);
a refill cartridge (14) configured for slidable insertion and removal from the refill cavity, the refill cartridge comprising:
a cartridge body (14) comprising a fluid cavity (Fig, 6);
a store of the personal care fluid in the fluid cavity; and
a second dip tube (18) extending into the store of the personal care fluid, wherein the second dip tube is integrally formed with the cartridge body (Fig. 6, dip tube integral with cartridge body);
the dispenser lid configured to be alterable between: (1) a first state in which the top end of the refill cavity is open so that the refill cartridge can be slid into the refill cavity (Fig. 5 depicts open refill cavity ready to receive); and (2) a second state in which the dispenser lid is coupled to the dispenser body to enclose the top end of the refill cavity and the second dip tube is operably mated with the first dip tube so that the store of the personal care fluid can be dispensed from the dispensing orifice upon actuation of the pump (Depicted in Fig. 1, the second state).
Re: Claim 8, Abbas discloses the claimed invention including the refill cartridge and/or the dispenser body is configured (28, 30) so that the refill cartridge is non-rotatable relative to the dispenser body when positioned within the refill cavity (Fig. 4b, features 28, 30 prevent rotation).
Re: Claim 16, Abbas discloses the claimed invention including the personal care fluid is a liquid soap (Para. 5, mouthwash, or cleaner fluid inherently includes soap).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2007/0020032 A1) as applied to claim 8 above, and further in view of Herzog (US Patent No. 7,490,743).
Re: Claim 2, Abbas discloses the claimed invention except for extending along the side. However, Herzog teaches the second dip tube (130) extends along an outer surface of the cartridge body from a bottom opening that is fluidly coupled to a bottom of the fluid cavity to a top opening at the top end of the cartridge body (Figs 4, Col. 5, lines 43-48, integral second dip tube running along the outer surface).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date including a dip tube extending along the side as taught by Herzog, since Herzog states in column 1, lines that such a modification fluidly connects the bottom, front inside of the bottle with a connection point near the top opening of the bottle positioning the bottom of the dip tube into a bottom corner that can be easily titled to form a sump when the cartridge gets low on material, further it has been held it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 3, Abbas in view of Herzog discloses the claimed invention including the second dip tube is only in fluid communication with the fluid cavity at the bottom of the fluid cavity via the bottom opening of the second dip tube (Herzog: Depicted in Fig. 4).
Re: Claim 4, Abbas in view of Herzog discloses the claimed invention including the refill cartridge further comprises a first opening (405) in a top end of the cartridge body for filling the fluid cavity with the personal care fluid, wherein the first opening in the top end of the cartridge body is adjacent to the top opening of the second dip tube (Herzog: Depicted in Fig. 4).
Re: Claim 5, Abbas in view of Herzog discloses the claimed invention including the second dip tube comprises a first portion, a second portion, and a third portion, wherein the first portion extends vertically from the bottom end of the second dip tube to the top end of the cartridge body, the second portion extends horizontally along the top end of the cartridge body to a central location, and the third portion extends vertically from the top end of the cartridge body to the second end of the second dip tube (Herzog: Depicted in Fig. 4).
Re: Claim 6, Abbas in view of Herzog discloses the claimed invention including the dispenser lid is alterable between a first state in which the top end of the refill cavity is open and a second state in which the dispenser lid is coupled to the dispenser body to enclose the top end of the refill cavity (Herzog: Depicted in Fig. 4).
Re: Claim 7, Abbas discloses the claimed invention including a cartridge lid sealing (20) the top opening of the second dip tube (Para. 80, cartridge lid sealing).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2007/0020032 A1) as applied to claim 8 above, and further in view of  Arghyris et al. (US Patent No. 7,770,762).
Re: Claim 9, Abbas discloses the claimed invention except for the cartridge body having depressions. However, Arghyris discloses the claimed invention including the dispenser body (1) comprises one or more protuberances (10) extending inward from an inner surface of the dispenser body that defines the refill cavity (Fig. 6); and wherein the cartridge body (3) comprises one or more depressions (8) that receive the one or more protuberances when the refill cartridge is positioned within the refill cavity (Figs. 1-3).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date including the depressions on the cartridge body as taught by Arghyris, since Arghyris states in column 3, lines 62-65 that such a modification has the advantage of forming a bearing zone capable of coming into contact with a shoulder formed in the top of the wall of the bottle, in order to make it easier to position the pouch in the bottle.
Re: Claim 10, Abbas in view of Arghyris discloses the claimed invention including the one or more protuberances of the dispenser body contact the one or more shoulders of the cartridge body to support the refill cartridge (Arghyris Figs. 1-3, depict the cartridge suspended from a shoulder such that space exist).
Re: Claim 11, Abbas in view of Arghyris discloses the claimed invention including the refill cartridge is supported in a suspended manner so that a space exists below a lowermost surface of the refill cartridge (Arghyris: Figs. 1-3, depict the cartridge suspended from a shoulder such that space exist).
Re: Claim 12, Abbas in view of Arghyris discloses the claimed invention including the dispenser body comprising one or more protuberances (10) extending inward from an inner surface of the dispenser body that defines the refill cavity; the dispenser lid (16) comprising one or more retaining elements (17) (Arghyris: Fig. 4, Col. 6, lines 59-67); and wherein when the refill cartridge is positioned within the refill cavity (Arghyris: Depicted Fig. 4) and the dispenser lid is in the second state, a portion of the cartridge body is positioned between and contacted by the one or more protuberances of the dispenser body and the one or more retaining elements of the dispenser lid to axially retain the refill cartridge relative to the dispenser (Arghyris: Fig. 4, Col. 8, lines 1-10, lid axially retained with the cartridge relative the dispenser by retaining elements).
Re: Claim 13, Abbas discloses the claimed invention including the dispenser lid is in the second state, the first dip tube penetrates the puncturable film and forms a hermetic seal (20) with the second dip tube (Depicted in Fig. 1).
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2007/0020032 A1) as applied to claim 1 above, and further in view of Stoody (US Patent No. 5,642,838)
Re: Claim 14, Abbas discloses the claimed invention including snap fitting the dispenser lid with the dispenser body except for specifying if the ramp like surfaces. However, Stoody discloses he one or more coupling elements (33A) of the dispenser body (33) or the one or more coupling elements (37D) of the dispenser lid (31) comprise ramped surfaces and the other one of the one or more coupling elements of the dispenser body or the one or more coupling elements of the dispenser lid comprise follower surfaces (Figs. 5-6); and wherein upon the follower surfaces engaging the ramp surfaces and the dispenser body and dispenser lid are rotated relative to one another in a first rotational direction, the dispenser lid and the dispenser body are axially drawn together and the second state is achieved (Fig. 6, Col. 6, lines 15-24 being drawn into a second state).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date including ramp surface as taught by Stoody, since Stoody states in column 6, lines 31-39 that such a modification places the lid in a fully tightened state, clamping said cartridge in place between said dispenser body and places dispenser into the second state; while maintaining a tightly biased diametrical engagement there between.
Re: Claim 15, Abbas in view of Stoody discloses the claimed invention including the second state, interaction between the one or more coupling elements of the dispenser body or the one or more coupling elements of the dispenser lid prevent the dispenser lid from being axially translated relative to the dispenser body without the dispenser body and dispenser lid being rotated relative to one another in a second rotational direction (Stoody: Fig. 6, in second position lid prevented from axial translation).
Allowable Subject Matter
Claims 18-20 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cesare, Yoo, Maddy, Dennis, Cagle, De Laforcade, Meshberg, and Frigiere are cited disclosing dispensers with integral diptubes and/or cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754